PER CURIAM:
David Riggs appeals from the district court’s judgment in his civil negligence suit, entered after a jury verdict for WalMart Stores, Incorporated. On appeal, Riggs raises only one issue. He asserts that his attorney failed to subpoena key witnesses or present other evidence on his behalf. Because Riggs is bound by the acts of his attorney; see Link v. Wabash R.R. Co., 370 U.S. 626, 633-34, 82 S.Ct. *5701386, 8 L.Ed.2d 734 (1962), his remedy lies in a malpractice suit, not in an appeal from the district court’s judgment. Id. at 634 n. 10, 82 S.Ct. 1386; see also Universal Film Exchs., Inc. v. Lust, 479 F.2d 573, 576-77 (4th Cir.1973) (finding grossly negligent behavior by attorney did not constitute exceptional circumstances meriting reconsideration). Thus, we affirm the district court’s judgment. We dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED